Citation Nr: 0826390	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for photophobia, right eye, 
status-post eye injury.  


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
February 1987.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for photophobia, right 
eye, status-post eye injury.  The claims file was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  A decision review officer decision confirmed the 
denial in April 2006.  
FINDING OF FACT

There is no competent evidence to support a finding that the 
veteran's photophobia, right eye, status-post eye injury, is 
related to service.  


CONCLUSION OF LAW

The criteria for service connection for photophobia, right 
eye, status-post eye injury have not been met.  38 U.S.C.A. 
1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice 
regarding the service connection claim for an eye injury in 
January 2005.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The claimant alleges that his photophobia, right eye, status-
post eye injury was caused by an injury he incurred in 
service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.   38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records indicate that in March 1983 the 
claimant's vision was 20/20 bilaterally without correction.  
In June 1983 the veteran was struck in the right eye with a 
boxer's jump rope and was seen at an emergency room with 
photophobia and clouding iris of the right eye.  A subsequent 
eye examination in July 1983 found that the claimant had 
20/20 vision, and he was suffering from hyphema.  A June 1984 
examination described the veteran's vision bilaterally as 
20/20 without correction.  Service medical records from 
September 1984 indicate that the claimant had a history of 
being involved in a motorcycle accident that caused a 
concussion and eye injury, but the claimant told the examiner 
he was in good health overall.  The veteran later clarified 
in a July 2005 statement that this motorcycle injury occurred 
prior to service.  

Even though the veteran had an injury to his right eye prior 
to service, his vision was 20/20 at the time of entry into 
service and there was no eye disability shown on clinical 
evaluation.  Thus, the veteran is presumed sound at entry and 
the determination will be whether the present impairment in 
the eye is directly related to service.  

There is no evidence of record reflecting any treatment for, 
or diagnosis, any eye disability between discharge in 
February 1987 and a private treatment record dated in 
November 2003.
 
The veteran underwent a VA examination in March 2005.  The 
examiner indicated that the claimant had a history of foreign 
body trauma to the right eye in 1983.  The examiner noted 
that the claimant had a traumatic hyphema with some blood in 
the anterior chamber with some iritis cyclitis.  The examiner 
noted the claimant was photophobic and had decreased vision 
in the right eye.  The claimant's vision at the VA 
examination without correction was 20/60 -1 in the right eye.  
The examination of the right eye also showed some possible 
paler of the optic nerve head and some type of chorioretinal 
scarring in the inferior periphery of the right eye.  The 
examiner noted no active inflammation or infection at the 
examination.  The examiner also acknowledged the July 1983 
service medical record that indicated that despite hyphema 
and iritis cyclitis the claimant still had 20/20 vision 
bilaterally.  The examiner concluded at that time that it was 
more likely than not that the veteran's eye problem and 
complaints were not related to the traumatic hyphema issue at 
which time the veteran was 20/20.  

Although the veteran has argued that photophobia, right eye, 
status-post eye injury is related to service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
there is no relationship between the veteran's photophobia, 
right eye, status-post eye injury and service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The March 2005 VA examination report contains an opinion that 
the veteran's current eye disability is not related to 
service, and there is no evidence of record attributing the 
veteran's current eye disability to service.  Accordingly, 
the preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection 
photophobia, right eye, status-post eye injury is denied.  38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for photophobia, right eye, 
status-post eye injury is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


